Name: 2006/889/EC: Decision of the European Central Bank of 24Ã NovemberÃ 2006 on the approval of the volume of coin issuance in 2007 (ECB/2006/19)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  monetary relations;  monetary economics
 Date Published: 2006-12-11

 11.12.2006 EN Official Journal of the European Union L 348/52 DECISION OF THE EUROPEAN CENTRAL BANK of 24 November 2006 on the approval of the volume of coin issuance in 2007 (ECB/2006/19) (2006/889/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community, and in particular to Article 106(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States that have adopted the euro (hereinafter the participating Member States). (2) Pursuant to Article 1 of Council Decision 2006/495/EC of 11 July 2006 in accordance with Article 122(2) of the Treaty on the adoption by Slovenia of the single currency on 1 January 2007 (1), the derogation in favour of Slovenia referred to in Article 4 of the 2003 Act of Accession (2) is abrogated with effect from 1 January 2007. (3) The twelve current participating Member States and Slovenia have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2007, supplemented by explanatory notes on the forecasting methodology, HAS DECIDED AS FOLLOWS: Article 1 Approval of the volume of euro coins to be issued in 2007 The ECB hereby approves the volume of euro coins to be issued by the participating Member States in 2007 as described in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2007 Belgium 117,5 Germany 635,0 Greece 76,9 Spain 480,0 France 362,0 Ireland 81,0 Italy 366,9 Luxembourg 45,0 Netherlands 71,2 Austria 166,0 Portugal 110,0 Slovenia 104,7 Finland 60,0 Article 2 Final provision This Decision is addressed to the participating Member States. Done at Frankfurt am Main, 24 November 2006. The President of the ECB Jean-Claude TRICHET (1) OJ L 195, 15.7.2006, p. 25. (2) OJ L 236, 23.9.2003, p. 33.